Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Antonio Treminio, hereby certifies, pursuant to Section 906 of theSarbanes-Oxley Act of 2002, that: (a) the quarterly report on Form 10-Q of Novo Energy Corporation for the period ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934; and (b) information contained in the quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Novo Energy Corporation. Date: February 21, 2012 /s/ Antonio Treminio Antonio Treminio Chief Executive Officer, Chief Financial Officer Acting Principal Accounting Officer
